725 A.2d 549 (1999)
353 Md. 142
BALTIMORE GAS AND ELECTRIC COMPANY et al.
v.
BALTIMORE STEAM COMPANY t/a Trigen-Baltimore Energy Corporation.
No. 112, September Term, 1998.
Court of Appeals of Maryland.
March 9, 1999.
Marc K. Sloane (Ronald D. Byrd, on brief), Baltimore, for petitioners.
John T. Prisbe (Thomas P. Perkins, III, Emried D. Cole, Jr., Venable, Baetjer and Howard, LLP, on brief), Baltimore, for respondent.
Argued before BELL, C.J., and ELDRIDGE, CHASANOW, RAKER, WILNER, CATHELL, and THEODORE G. BLOOM (Retired, specially assigned), JJ.
Prior report: 123 Md.App. 1, 716 A.2d 1042.

PER CURIAM ORDER
In light of circumstances occurring after the institution of this action, which were mentioned in the Respondent's brief before this Court and which were explained in greater detail at oral argument, it is clear that the case has become moot.
NOW THEREFORE, it is this 9th day of March, 1999,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Baltimore City and to remand the case to the Circuit Court for Baltimore City with directions to dismiss the action on the ground of mootness. Costs to be paid by the Petitioners.